Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 3, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00794-CV



  IN RE ANGLO DUTCH ENERGY LLC, EXPLORER INVESTMENTS,
         LLC AND SAXTON RIVER CORPORATION, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-36322

                         MEMORANDUM OPINION

      On September 18, 2015, relators Anglo Dutch Energy LLC, Explorer
Investments, LLC and Saxton River Corporation filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relators ask this court to compel the Honorable
Robert Schaffer, presiding judge of the 152nd District Court of Harris County, to
vacate his order granting a new trial of the claims by real parties in interest for
attorney’s fees.

      Mandamus is an extraordinary remedy that will issue only if (1) the trial
court clearly abused its discretion and (2) the party requesting mandamus relief has
no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004) (orig. proceeding).

      On this record, relators have not shown that the trial court abused its
discretion in grating a new trial of real parties’ claims for attorney’s fees. See Tony
Gullo Motors v. Chapa, 212 S.W.3d 299, 303 (Tex. 2006); Stewart Title Guar. Co.
v. Sterling, 822 S.W.2d 1, 11 (Tex. 1991); and 7979 Airport Garage L.L.C. v.
Dollar Rent A Car Sys., 245 S.W.3d 488, 510 (Tex. App.—Houston [14th Dist.]
2007, pet. denied). Accordingly, we deny relators’ petition for writ of mandamus.


                                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                          2